UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6510


PATRICK TIMOTHY JEFFERS,

                Petitioner - Appellant,

          v.

C. ALLEN, Warden of Haynesville C.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-00808-AJT-IDD)


Submitted:   November 21, 2016            Decided:   December 12, 2016


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Timothy Jeffers, Appellant Pro Se.       Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick     Timothy       Jeffers     seeks      to     appeal       the     district

court’s    order      denying     relief    on    his    28    U.S.C.      § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent      “a    substantial      showing          of    the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jeffers has not made the requisite showing.                               Accordingly, we

deny    Jeffers’      motion      to   appoint      counsel         and    motion    for   a

temporary stay, deny a certificate of appealability, deny leave

to    proceed    in      forma   pauperis,       and    dismiss      the    appeal.        We

dispense     with        oral    argument    because          the    facts     and    legal

                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3